Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 3 – 9 are pending and unchanged in this application. Claim 8 has been withdrawn from further consideration subject to restriction requirement. Applicant's arguments filed on April  22,2022 have been entered and considered. Further, after careful consideration of Applicant’s arguments, and the full translation of the Murahara reference, the examiner has maintained the 103 rejections over said reference as detailed in Office action dated November09, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murahara et al. JP-2012136801 A (Murahara) in view of Nakayama et al. US 2004/0063366 A1 (Nakayama). Full translation of the Murahara reference is relied upon herein.

Considering claims 1, 5 and 9, Murahara teaches an artificial leather comprising a nonwoven comprising an entangled fiber mass of ultrafine fibers with a monofilament fineness of 0.01 dtex or more and 3.50 dtex or less [0029], a polymeric elastomer; and a woven or knitted fabric, which is laminated, to the other side of the nonwoven material [Claim 1], Further, Murahara teaches at [0063] that napping is performed on the surface of the nonwoven fabric. The napping treatment can be accomplished by buffing the nonwoven fabric surface with sand paper or roll sander. In particular, if sand paper is used, a consistent, dense nap can be formed on the surface of the nonwoven fabric. In order to form consistent napping over the surface of artificial leather, the use of a smaller grinding load is preferable. To reduce the grinding load, the buffing is preferably conducted by multiple-stage buffing of three or more stages, and the sandpaper used in each stage is preferably in the range of JIS No. 150 to 600. A surface with a consistent napping length can be produced by gradually changing sandpapers from large to small grit sizes. Further, a buff process is a process important for thickening a nonwoven fabric layer in order to make the surface part of artificial leather reveal random unevenness; therefore, it is preferable that the grinding amount of a surface part shall be 100 micrometers or more and 500 micrometers or less. Although the thickness of the layer of a nonwoven fabric can do a grinding amount thickly at less than 100 micrometers, unevenness may arise to the length of a piloerection fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select a particular combination of number of buffing stages or passes, and sandpaper grid in the range of 100 to 600 for each pass, in order to achieve the desired % of unnapped regions or unevenness, and ratio Y/X as defined in claim 1, as desired by the final application of the artificial leather. 
Moreover, Murahara teaches at [0018] that the artificial leather of the present invention is made from a suede-like artificial leather base material wherein a woven/knitted fabric is entangled and intertwined with each other and has high strength and excellent form stability due to the inserted woven/knitted fabric. In addition, the artificial leather has a surface layer consisting of a plurality of protruding parts, which are divided by recessed parts with natural feeling, an external appearance with a lighting effect, which is generated by the napped part of the suede-like artificial leather, and a novel surface layer having a pattern with natural leather feeling. Thus, clearly teaching that the recess  part are not napped. 
Murahara does not specifically recognize that the napped leather is pressed with a hot embossing roll in order to thermally weld portions of the napped fibers. However, Nakayama teaches a suede artificial leather which is treated at the end of the process by embossing at 165 degrees C to obtain semi-grained artificial leather. In the obtained semi-grained artificial leather, the ratio of the grained portion to the raised fiber (suede or nubuck)  portion on the surface thereof is about 50/50, and the raised fiber and the elastomeric polymer were intermingled with each other to provide a good grained finish, surface touch and hand. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add an embossing step to Murahara’s artificial suede leather when it is desired to provide said leather with good surface touch and hand. 
As to the limitation in claim 1 requiring that a plurality of unnapped regions including the ultrafine fibers that have been thermally welded and laid down instead of being fixed with the elastic polymer, Murahara teaches as noted above, that a buff process is a process important for thickening a nonwoven fabric layer in order to make the surface part of artificial leather reveal random unevenness; therefore, it is preferable that the grinding amount of a surface part shall be 100 micrometers or more and 500 micrometers or less. Although the thickness of the layer of a nonwoven fabric can do a grinding amount thickly at less than 100 micrometers, unevenness may arise to the length of a piloerection fiber. Thus, Murahara teaches the unevenness of the surface. Further, Nakayama teaches a suede artificial leather which is treated at the end of the process by embossing at 165 degrees C to obtain semi-grained artificial leather. In the obtained semi-grained artificial leather, the ratio of the grained portion to the raised fiber (suede or nubuck)  portion on the surface thereof is about 50/50, and the raised fiber and the elastomeric polymer were intermingled with each other to provide a good grained finish, surface touch and hand. Thus, teaching that in some portions of the surface the ultrafine fibers that have been thermally welded and laid down instead of being fixed with the elastic polymer.    
As to the limitation in claim 1, requiring that the elastic polymer is not attached to the napped ultrafine fibers on the surface of the leather-like sheet, and is not attached to the thermally welded and laid down ultrafine fibers, Murahara teaches at [0022] that the polymeric elastomer is given as a binder to the sheet base which consists of woven knitted goods. Thus, teaching that the elastomer is applied to the opposite side of the surface of the leather-like sheet, and that it is applied to the surface of the woven sheet. Hence, teaching that the elastomer is not attached to the thermally welded and laid down ultrafine fibers. 
Considering claims 3 and 4, as noted above in the rejection of claim 1, Murahara teaches at [0063] that napping is performed on the surface of the nonwoven fabric. The napping treatment can be accomplished by buffing the nonwoven fabric surface with sand paper or roll sander. In particular, if sand paper is used, a consistent, dense nap can be formed on the surface of the nonwoven fabric. In order to form consistent napping over the surface of artificial leather, the use of a smaller grinding load is preferable. To reduce the grinding load, the buffing is preferably conducted by multiple-stage buffing of three or more stages, and the sandpaper used in each stage is preferably in the range of JIS No. 150 to 600. A surface with a consistent napping length can be produced by gradually changing sandpapers from large to small grit sizes. Further, a buff process is a process important for thickening a nonwoven fabric layer in order to make the surface part of artificial leather reveal random unevenness; therefore, it is preferable that the grinding amount of a surface part shall be 100 micrometers or more and 500 micrometers or less. Although the thickness of the layer of a nonwoven fabric can do a grinding amount thickly at less than 100 micrometers, unevenness may arise to the length of a piloerection fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select a particular combination of number of buffing stages or passes, and sandpaper grid in the range of 100 to 600 for each pass, in order to achieve the desired % of unnapped regions or unevenness, and ratio Y/X as defined in claim 1, as desired by the final application of the artificial leather. 

Considering claim 7, Murahara teaches at [0064] that the artificial leather of the disclosure is dyed suitably. As for dyeing, the use of disperse dye is preferable, and in addition to this, it is preferable to carry out with a high-temperature-high-pressure dyeing machine. Dyeing temperature is a mode with 80 degrees C - preferable 150 degrees C, and more preferable 110 degrees C or more. The examiner notes that because Murahara, as applicant, uses disperse dye, and because of dyeing process is carried out at high pressure and high temperature, one of ordinary skill in the art would expect that Murahara’s dyed leather-like sheet meet the grade 4 requirement as required by the claim.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murahara et al. JP-2012136801 A (Murahara) in view of Yokoyama et al. JP-2010235858 A (Yokoyama). English abstract and Full translation of the Murahara reference, Machine Translation of  and Yokoyama documents is relied upon herein.

Considering claim 6, Murahara is relied upon as set forth in the rejection of claim 1. Further, although Murahara teaches that the ultrafine fibers comprise polyethylene terephthalate, it does not specifically recognize that it is an isophthalic acid modified polyethylene terephthalate (PET) having glass transition between 100 and 120 degrees C. However, Yokoyama teaches the use of an isophthalic acid modified polyethylene terephthalate for the formation of a microfiber bundle of filaments with average fineness of 0.01-0.8 dtex, which is used in conjunction with a polymeric elastomer in the formation of a sheet having excellent dimensional stability and external appearance [Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select Yokohama’s modified PET as the PET component in Murahara’s leather-like sheet, when it is desired to provide the sheet with excellent dimensional stability and external appearance. As to the glass transition of the modified PET, Yokoyama teaches that in the manufacture of decorative molded product, which involves softening the sheet structure by heating the sheet structure from glass transition temperature to melting point temperature of the ultrafine single fiber (1a), pressing and molding the obtained product on three-dimensional-shaped mold surface [Abstract]. Therefore, it would have been obvious to one of skill in the art to select in Yokohama the isophthalic modified PET having the desired glass transition according to the final application of the decorative molded product.  

Response to Arguments  

Applicant's arguments filed on April  22,2022 have been entered and considered. Further, after careful consideration of Applicant’s arguments, and the full translation of the Murahara reference, the examiner has maintained the 103 rejections over said reference as detailed in Office action dated November09, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on April 22, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection over Murahara and Nakayama on the basis that the recess portions of Murahara’s surface is napped (see annotated FIG. 4) in the arguments. 
 
In response, the examiner submits that this is assumption is in error. As noted in the rejection above, at [0018] Murahara teaches that: the artificial leather of the present invention is made from a suede-like artificial leather base material wherein a woven/knitted fabric is entangled and intertwined with each other and has high strength and excellent form stability due to the inserted woven/knitted fabric. In addition, the artificial leather has a surface layer consisting of a plurality of protruding parts, which are divided by recessed parts with natural feeling, an external appearance with a lighting effect, which is generated by the napped part of the suede-like artificial leather, and a novel surface layer having a pattern with natural leather feeling. Thus, clearly teaching that the recess  part are not napped. 

Applicant further argues that the motivation to combine Murahara’s teachings with those of Nakayama are in error because Murahara has achieved napped surface having a natural, random and irregular pattern by using heat shrinking in order to avoid an artificial surface grain pattern from embossing step. Applicant reproduces several sections of Murahara to arrive to this conclusion.

In response, the examiner submits that, as explained in detail during interview of, April 11, Murahara’s objective is to achieve for the artificial leather the appearance of napped or suede “grain leather”. Grain leather would be immediately understood by one of skills in the art as the top layer of the cross section of the tanned hide or skin. The proposed combination of Murahara and Nakayama does not render this purpose inoperable as Applicant suggests. The rejection is proper and it is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789